internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom p si 4-plr-121386-98 date date legend trust settlor spouse child grandchild a grandchild b great-grandchild a b c d e f local court this is in response to the date letter and other correspondence in which rulings are requested on the application of the estate gift and generation-skipping_transfer_tax to a proposed settlement agreement regarding the trust the trust was created by the settlor during life and became irrevocable at his death in no additions were made to the trust after date the individuals presently eligible to receive distributions from the trust are child grandchild a and grandchild b child’s adult children and great- plr-121386-98 grandchild grandchild a’s minor child under article ii paragraph of the trust agreement the trustees are authorized to pay to or for the benefit of any one or more of the living members of a class composed of child and child’s lineal_descendants part all or none of the net_income and principal as the trustees deem proper for their welfare spouse who was included in the class of beneficiaries died in under article iii paragraph a the trustees are directed to make discretionary payments for a person’s welfare from time to time in such amounts as the trustees deem proper for such person’s support health education including postgraduate education advancement in life including assistance in the purchase of a home or the establishment or development of any business or professional enterprise which the trustees believe to be reasonably sound lifetime residential or nursing home care and general well-being even to the exhaustion of the trust the trustees are to make payments for an individual’s welfare only to the extent the individual’s income and funds available from others obligated to supply funds for the specified purposes are insufficient the trustees are also to take into account the individual’s accustomed manner of living age health marital status and any other fact the trustees consider important in determining whether to make a distribution article iii paragraph b provides that no trustee who is a beneficiary may make or participate in making any discretionary payment to or for the benefit of himself or to or for the benefit of any co-trustee who is a beneficiary for purposes other than health support and education including postgraduate education no such trustee may terminate or participate in terminating any trust pursuant to the termination of small trust provision or exercise any incident_of_ownership in a policy of insurance insuring his life or that of any co-trustee but such incidents may be exercised by any other trustee who is not an insured or if none by a majority of the other beneficiaries to whom income may then be paid who are not insured further no such trustee may make or participate in making any discretionary payment to or for any beneficiary such trustee or any co-trustee is then individually legally obligated to support which directly or indirectly discharges the obligation under article ii paragraph at child’s death the remaining trust property is to be paid to or retained in further trust for such one or more of child’s lineal_descendants as child appoints in his will any principal not plr-121386-98 appointed by child will be divided per stirpes and held in separate trusts for the settlor’s lineal_descendants then living child and child’s lineal_descendants are the settlor’s only lineal_descendants under paragraph of article ii if at child’s death child fails to exercise the limited_power_of_appointment then the trust property is to be divided on a per stirpes basis among settlor’s lineal_descendants and held in further trust the trustees are to pay to the beneficiary for whom a_trust is held the net_income and such amounts of principal as the trustees deem proper for the beneficiary’s welfare at age the beneficiary is to receive one-half the trust principal and the balance at age if the beneficiary dies before becoming entitled to all of the trust property the then existing principal is to be paid to or retained for such one or more of the beneficiary’s spouse and the settlor’s lineal_descendants and their spouses as the beneficiary appoints however any trust must terminate no later than twenty-one years less one day after the death of the survivor of the settlor’s lineal_descendants living at his death and the principal is to be paid to the then current income_beneficiary under paragraph of article iv there are to be three trustees at least one of which is an independent_trustee who is neither a beneficiary nor related to any beneficiary by blood or marriage if a trustee ceases to act the remaining trustees are to appoint a successor spouse child and a were initially designated as the trustees however spouse and a resigned in b and c then became co-trustees with child in the exercise of their discretion the trustees distributed dollar_figure monthly to child dollar_figure quarterly to grandchild a and dollar_figure quarterly to grandchild b the trust was funded with shares of a closely_held_corporation in disputes began among the trustees concerning the management of the corporation these disputes were resolved when the corporation was sold in to an outside purchaser the trust now consists primarily of marketable_securities however disputes continued concerning the administration of the trust and the extent of the beneficiaries’ interests a settlement plan the plan was constructed to resolve these disputes to implement the plan child b and c resigned as trustees d e and f are now the trustees under the plan the periodic distributions will be increased so that child will receive dollar_figure monthly instead of the dollar_figure he presently receives grandchild a and grandchild b will each receive dollar_figure quarterly instead of the plr-121386-98 dollar_figure they presently receive there will be one-time distributions of dollar_figure to child dollar_figure less the outstanding amount of a loan from the trust to grandchild a and dollar_figure to grandchild b it is represented that these distributions are to be used in connection with the refurbishing of purchase of or payment of loans used to acquire residences by the respective beneficiaries the following payments will be made to or for the beneficiaries a dollar_figure will be reimbursed to child for legal fees incurred by child in connection with trust prior to development of the plan b up to dollar_figure will be paid for grandchild a’s legal fees incurred in connection with trust prior to development of the plan c dollar_figure will be reimbursed to grandchild a for education expenses_incurred prior to the execution of the plan d dollar_figure will be reimbursed to grandchild b for business and education expenses_incurred prior to the execution of the plan e up to dollar_figure will be paid for or reimbursed to child for legal fees incurred by the beneficiaries in connection with the plan or otherwise incurred by child in connection with the plan f up to dollar_figure will be paid for or reimbursed to grandchild a for legal fees incurred in connection with the plan excluding advanced legal fees g up to dollar_figure will be paid for or reimbursed to grandchild b for legal fees incurred in connection with the plan excluding advanced legal fees and h up to dollar_figure will be paid for or reimbursed to child for costs of life_insurance benefitting the trust that were paid_by child plr-121386-98 finally under the plan child will release in its entirety the limited_power_of_appointment provided for him in the trust agreement as part of the plan the trustees will petition the local court to modify the trust agreement to i eliminate the requirement for three trustees ii authorize the appointment of a single institutional trustee iii authorize the removal of any trustee and designation of a successor institutional trustee at any time by a majority of the adult legally competent beneficiaries and iv authorize the adult legally competent beneficiaries to direct the trustee to employ and replace professional investment counsel the implementation of the plan is subject_to approval by local court rulings requested you have requested the following estate and gift_tax rulings child’s irrevocable release of the limited_power_of_appointment will not cause sec_2041 to apply to the trust property at child’s death child’s irrevocable release of the limited_power_of_appointment will not be subject_to gift_tax no beneficiary will be treated as holding a general_power_of_appointment for purposes of sec_2514 or sec_2041 by reason of being authorized to participate in the removal of any trustee and the appointment of a qualifying bank or trust company as successor trustee you have requested the following generation-skipping_transfer_tax rulings the proposed distributions and payments to or for grandchild a and grandchild b will not be subject_to the generation- skipping transfer_tax the trust will not cease to be exempt from the generation-skipping_transfer_tax by reason of the proposed distributions and payments to or for child grandchild a and grandchild b plr-121386-98 the trust will not cease to be exempt from the generation- skipping transfer_tax by reason of child’s irrevocable release of the limited_power_of_appointment the trust will not cease to be exempt from the generation- skipping transfer_tax by reason of the modification of the trust to reduce the required number of trustees alter the procedure for appointing successor trustees authorize the removal and replacement of the institutional trustee by a majority of the adult legally competent beneficiaries and authorize the adult legally competent beneficiaries to direct the appointment and removal of investment counsel for the trust estate and gift_tax ruling_request sec_1 and sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released the power_of_appointment by a disposition of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 through inclusive sec_2041 defines the term general_power_of_appointment as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment plr-121386-98 sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is either exercisable only in favor of one or more designated persons or classes other than the decedent the decedent’s creditors the decedent’s estate or the creditors of the decedent’s estate or expressly not exercisable in favor of the decedent the decedent’s creditors the decedent’s estate or the creditors of the decedent’s estate a power_of_appointment exercisable for the purpose of discharging a legal_obligation of the decedent or for the decedent’s pecuniary benefit is considered a power_of_appointment exercisable in favor of the decedent or the decedent’s creditors under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed a transfer of property by the individual possessing the power for gift_tax purposes sec_2514 and the regulations thereunder provide rules similar to sec_2041 and the applicable regulations with respect to the definition of a general_power_of_appointment see eg sec_2514 and sec_25_2514-1 revrul_95_58 1995_2_cb_191 holds that a grantor’s reservation of an unqualified power to remove a trustee and appoint an individual or corporate successor trustee that is not related or subordinate within the meaning of sec_672 to the grantor is not considered a reservation of the trustee’s discretionary powers over the property transferred by the grantor to the trust accordingly the property in the trust would not be includible in the grantor’s gross_estate under sec_2036 or sec_2038 in this case child’s testamentary_power_of_appointment may be exercised only in favor of his lineal_descendants and he may not exercise it in favor of himself his creditors his estate or the creditors of his estate therefore the power is a limited_power_of_appointment rather than a general_power_of_appointment as described in sec_2041 and sec_2514 accordingly child’s irrevocable and full release of the limited_power_of_appointment will not cause the estate_tax imposed under sec_2041 to apply to the property comprising the trust at child’s death likewise child’s irrevocable and full release of his limited_power_of_appointment will not be deemed a transfer subject_to gift_tax under sec_2514 the trustees propose to modify the trust to authorize the removal of any trustee and replacement with a successor institutional trustee at any time by a majority of the adult legally competent beneficiaries we conclude that plr-121386-98 provided the modified trust agreement requires a replacement trustee so designated to be neither subordinate nor related within the meaning of sec_672 to a beneficiary no beneficiary will be treated as holding a general_power_of_appointment for purposes of sec_2514 or sec_2041 by reason of the authority to participate in the removal of a trustee and the appointment of a qualifying bank or trust company as successor trustee generation-skipping_transfer_tax ruling_request sec_4 and sec_2601 provides that a tax is imposed on every generation-skipping_transfer under section b of the tax_reform_act_of_1986 as amended and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the provisions of chapter will not apply to any generation-skipping_transfer under a_trust that was irrevocable on date this rule does not apply to a portion of any generation-skipping_transfer under an irrevocable_trust where additions are made to the trust after date sec_26_2601-1 provides that where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately transferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if - the power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plr-121386-98 a modification of a_trust that is otherwise exempt for purposes of chapter by reason of section b of the tax reform act will generally result in a loss of exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust we believe that the terms of the settlement agreement the plan in this case fairly reflect the relative merits of the positions of the respective parties to the disputes and are consistent with the beneficiaries’ rights and trustees’ powers under the instrument therefore the settlement agreement does not alter the intended quality value or timing of the interests created in the trust accordingly we conclude that the generation-skipping_transfer_tax will not apply to the trust distributions and payments made to or for grandchild a and grandchild b the trust will not cease to be exempt from the generation- skipping transfer_tax by reason of the proposed distributions and payments child’s complete release of the limited_power_of_appointment will not be treated as a constructive_addition to the trust and the complete release of the testamentary limited_power_of_appointment will not cause the trust to become subject_to the generation-skipping_transfer_tax and provided that the modification of trustee succession and investment counsel designation requires a replacement trustee to be neither subordinate nor related within the meaning of sec_672 to a beneficiary the trust will not cease to be exempt from the generation-skipping_transfer_tax by reason of the modification except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by_________________________ george masnik chief branch plr-121386-98
